Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, defendant did not waive his right to request this Court, on appeal, to adjudicate him a youthful offender. Upon our consideration of the factors relevant on an application for youthful offender treatment (see, People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625), we decline to exercise our interest of justice jurisdiction to vacate the conviction and adjudicate defendant *1070a youthful offender (see, People v Hanno, 197 AD2d 879; cf., People v Shrubsall, 167 AD2d 929). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Robbery, 2nd Degree.) Present—Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.